IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD AFRAND,                                         No. 85589
                                          Appellant,
                             vs.
                 NEVADA PROPERTY 1, LLC,
                                                                            FILE
                                  Respondent.                               NOV 1 7 2022
                                                                              48ETH BROWN
                                                                               - SUI ME COURT



                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from multiple district court orders and
                other filings. Eighth Judicial District Court, Clark County; Nancy L. Allf,
                Judge.
                            Appellant identified the notice of appeal in this matter as a
                third amended notice of appeal to be filed in Docket No. 84103. However,
                because the notice of appeal challenges several new documents not
                identified in appellant's previous notices of appeal, the notice was docketed
                as a new appeal and assigned Docket No. 85589. This court's review of the
                notice of appeal and documents before this court in Docket No. 85589
                reveals jurisdictional defects regarding the new documents challenged in
                this notice of appeal.'
                            No statute or court rule allows an appeal from all but one of the
                newly challenged documents. See Brown v. MHC Stagecoach, LLC, 129
                Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court "may only consider
                appeals authorized by statute or court rule"). The district court's September



                      "This court's jurisdiction over the appeal of the documents that are
                challenged in Docket No. 84103 will be determined in the context of that
                appeal.
SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                                                3
                      6, 2022, "Order Sustaining Objection to Defendant's Claim of Exemption
                      from Execution" appears substantively appealable.       See NRAP 3A(b)(8).

                      However, the notice of appeal was untimely filed from service of notice of
                      entry of that order. In particular, notice of entry of the order was served on
                      appellant on September 6, 2022. The notice of appeal was not filed in the
                      district court until October 25, 2022, well past the 30-day deadline
                      established by NRAP 4(a)(1). This court lacks jurisdiction over an untimely
                      filed notice of appeal.   Healy v. Volkswagenwerk Aktiengesellschaft, 103
                      Nev. 329, 330, 741 P.2d 432, 432 (1987). Accordingly, this court
                                  ORDERS this appeal DISMISSED.




                                                Hardesty


                            Al; 1/4.111G1.4                          114r =3=r)             , J.
                      Stiglich                                   Herndon




                      cc:   Hon. Nancy L. Allf, District Judge
                            Richard Afrand
                            Snell & Wilmer, LLP/Las Vegas
                            Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                            2
(0) I 947A    4031.